DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-21 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 and 04/21/2021 was filed after the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-12, 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10, 678,195. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite system, means or steps that are substantially the same and that would have been obvious to one of ordinary skill in the art (see discussion below).
.
Claim 2 – Current Application
Claim 1 of Patent 10,678,195
A method for managing over time an effectiveness of a model-based process controller in controlling an industrial process in accordance with one or more operating targets, the model-based process controller including one or more models to model at least part of the industrial process, the method comprising:
A method for reclaiming lost benefits of a model-based industrial process controller, the model-based industrial process controller having lost benefits over time, the method comprising:
receiving operational data from one or more components associated with the operation of the industrial process;
obtaining operational data from a model-based industrial process controller;
processing the received operational data, the processing of the received operation data identifying a loss of effectiveness over time of the model-based process controller in controlling the industrial process;
executing one or more analytic algorithms to process the obtained operational data from the model-based industrial process controller and identify operational problems of the model-based industrial process controller, the operational problems of the model-based industrial process controller including operational problems causing a loss of benefits of the model-based industrial process controller;
identifying one or more causes of the identified loss of effectiveness of the model-based process controller;
identifying impacts of one or more of the identified operational problems of the model-based industrial process controller, the impacts of including a reduction in benefits of the model-based industrial process controller relative to a previous higher benefit level of the model-based industrial process controller;
generating one or more recommended actions to reduce or eliminate at least one of the one or more causes of the loss of effectiveness of the model-based process controller;
generating a graphical display for a user, the graphical display presenting one or more recommended actions to reduce or eliminate at least one of the impacts of at least one of the operational problems;
and triggering at least one of the one or more recommended actions to reclaim at least some of the identified lost effectiveness of the model-based process controller in controlling the industrial process.
and triggering at least one of the one or more recommended actions based on input from the user in order to reclaim lost benefits of the model-based industrial process controller.
Claim 4, displaying one or more of the recommended actions on a graphical display for a user.
claim 13, the at least one processor is configured to identify multiple recommended actions in the graphical display; and the at least one processor is configured to prioritize the recommended actions in the graphical display based on the identified impacts.
Claim 5, identifying one or more impacts of the identified loss of effectiveness of the model-based process controller in controlling the industrial process.
Claim 6, quantifying one or more of the identified impacts.
see Claim 1 of the Patent.
Claim 16-19 are directed to computer readable medium containing instruction. They repeat all the features of claim 1, or 14 of the Patent.
 
Claim 20  are directed to the system. It repeats all the features of claim 1 and 6 or 14 and 13 of the Patent.










The claims of Patent is compared to claim 3 of the instant application.  The addition to the claim in the instant application “one or more of the models of the model- based process controller are configured to model how one or more controlled variables (CV) of the industrial process will respond to changes to one or more manipulated variables (MV) manipulated by the model-based process controller and/or one or more disturbance variables.  However, Examiner asserts that such variables are deemed to be inherent in model-based process controller.  Therefore a terminal disclaimer is required.
The claims of Patent is compared to claims 7-10, 12 of the instant application.  The addition to the claim in instant application “identifying an estimated excess material usage of the industrial process resulting from the identified loss of effectiveness of the model-based process controller in controlling the industrial process as one of the one or more quantified impacts; identifying an estimated excess energy usage of the industrial process resulting from the identified loss of effectiveness of the model-based process controller in controlling the industrial process as one of the one or more quantified impacts; identifying an estimated reduction in production of the industrial process resulting from the identified loss of effectiveness of the model-based process controller in controlling the industrial process as one of the one or more quantified impacts; identifying an estimated economic loss resulting from the identified loss of effectiveness of the model-based process controller in controlling the industrial process as one of the one or more quantified impacts; or  identifying an operator behavior as one of the one or more causes of the identified loss of effectiveness of the model-based process controller”.  However, US Pub. No. 2016/0274552  to Strohmenger teaches systems, methods, and techniques of the disclosed subject matter that relate to the use of data analysis (e.g., big data analysis) in a cloud platform to facilitate cloud-based control of an industrial automation system(s) to enhance control and performance of the industrial automation system(s).  Specifically, Strohmenger teaches all the limitation of claims 7-10, 12 [see discussed para. below].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant application with the teachings of Strohmenger  because it provide the operator the ability to view the real impact to the system due to the loss of effectiveness of the model.
The claims of Patent is compared to claims 11, 14-15  of the instant application.  The addition to the claim in instant application “identifying a model mismatch where a model of the model-based process controller no longer matches the industrial process as one of the one or more causes of the identified loss of effectiveness of the model-based process controller”; “identifying one or more misconfigurations of the model-based process controller as one of the one or more causes of the identified loss of effectiveness of the model-based process controller”; and  “identifying a root cause of the identified loss of effectiveness of the model-based process controller”.   However, US Pub. No. 2016/0180220 to Boettcher teaches all the limitation of claims 11, 14-15 [see discussed para. below].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant application with the teachings of Boettcher because it allow the operator to effectively identify the cause of the lost of effectiveness of the model.  Thus help to provide an appropriate solution.  
Claim Objections
Claim 2 objected to because of the following informalities:  “identified” on line 15 appears to be a misspelling.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 11, 14-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher et al. US Pub. No. 2016/0180220 (“Boettcher”) in view of Watson US Pub. No. 2015/0148919..
Regarding claim 2, Boettcher teaches a method for managing over time an effectiveness of a model-based process controller in controlling an industrial process in accordance with one or more operating targets, the model-based process controller including one or more models to model at least part of the industrial process, the method comprising:
[0029] Referring generally to the FIGURES, systems and methods for adaptively updating equipment models are shown, according to various exemplary embodiments. Equipment models are used to predict performance metrics for various types of equipment. For example, an equipment model for a chiller in a HVAC system may be used to predict a variable of interest for the chiller (e.g., power consumption, efficiency, etc.) of the chiller as a function of one or more predictor variables (e.g., chiller load, temperature setpoint, etc.). The accuracy of equipment models can have a strong impact on the performance of any system that relies upon the modeled information. For example, a model-based control methodology may use equipment models to optimally distribute loads across multiple devices based on the modeled performance of each device. If the equipment or system is no longer accurately represented by the model, the prediction capabilities may diminish and the model-based control methodology may be suboptimal. The systems and methods described herein can be used to identify when an equipment model no longer accurately represents the modeled equipment.

receiving operational data from one or more components associated with the operation of the industrial process[Step 602 of fig. 6]; 
[0119] Still referring to FIG. 6, process 600 is shown to include collecting a first set of operating data and a second set of operating data for the building equipment (step 602). Operating data may include, for example, measured or calculated values for the independent and dependent variables in the predictive model. Values for the operating data may be measured by sensors, derived from measured values, and/or calculated by various components of BAS 200 or system 300 based on the actual operation of building subsystems 228 during the first and second time periods.

processing the received operational data, the processing of the received operation data identifying a loss of effectiveness over time of the model-based process controller in controlling the industrial process [Step 610-614]; 
[0031] In some embodiments, a test statistic is generated to determine whether the predictive model has changed. The test statistic may be an F-statistic FΔβ based on a difference Δβ between the first set of model coefficients and the second set of model coefficients. Statistical hypothesis testing may be performed using the test statistic FΔβ to determine whether the predictive model has changed. For example, a critical value fcrit may be calculated using an inverse cumulative distribution function for the test statistic. The critical value fcrit may be selected such that the test statistic FΔβ has a predetermined statistical likelihood of being less than the critical value when the predictive model has not changed. In some embodiments, the systems and methods described herein formulate a null hypothesis that the predictive model has not changed. The null hypothesis may be rejected in response to a determination that the test statistic FΔβ exceeds the critical value fcrit.

[0132] Still referring to FIG. 6, process 600 is shown to include determining whether the predictive model has changed (step 614). Step 614 may include determining that the predictive model has changed in response to rejecting the null hypothesis in step 612. In some embodiments, step 614 includes identifying a statistical confidence (e.g., 1−α) with which the null hypothesis is rejected. The statistical confidence may represent a likelihood that the predictive model has in fact changed when the null hypothesis is rejected. Step 614 may include determining that the predictive model has not changed in response to failing to reject the null hypothesis in step 612. [Read further Para. 0054-0055, 0057]

identifying one or more causes of the identified loss of effectiveness of the model-based process controller;
 [0134] Step 618 may include determining that a fault is detected in response to a determination that the predictive model has changed. In some embodiments, a detected fault indicates that the equipment is optimizing inefficiently (e.g., due to the predictive model no longer accurately predicting the performance of the equipment) and/or that the equipment model can be updated to better optimize the performance of the equipment. In some embodiments, a detected fault indicates that the equipment is controlling poorly (e.g., due to a physical change or defect in the equipment itself) and may be in need of repair or replacement.

Although, Boettcher teaches the fault detection and diagnostics layer may be configured to indicate that the equipment is optimizing inefficiently and/or that the equipment model can be updated to better optimize the performance of the equipment include providing an alert message to a user, a maintenance scheduling system, or a control algorithm configured to attempt to repair the fault or to work-around the fault.. Boettcher does not explicitly teach 
generating one or more recommended actions to reduce or eliminate at least one of the one or more causes of the loss of effectiveness of the model-based process controller;
 and triggering at least one of the one or more recommended actions to reclaim at least some of the identified lost effectiveness of the model-based process controller in controlling the industrial process.
Watson teaches a system and method for controlling an industrial process where the system comprising an diagnostic agent for diagnosing at least a portion of the system and collecting diagnostic data to identify deviation from normal operation and a supervisory manager receives real time process data generated from the process; compares against a predictive objective function and/or a historical mean and/or a predicted operational envelope and/or a predetermined static function for establishing any deviation from normal operation; applies probabilistic modeling at the status agent for classifying the source and likely cause of the deviation.  
[0031] Applicant believes that the process model(s) should be accurately tuned to reflect current operating conditions for the embodiments described herein to perform optimally. Thus, a similar methodology is applied to the process model where normal process operation is observed and compared to past observations to detect drift of process parameters. Process simulations or a statistical representation of process outputs resulting from process parameter drifts are compared against current observations and used to identify, validate and update changes to the process model(s).

[0049] A typical operation of an intelligent agent includes the following: [0050] receiving incoming data; [0051] if required use algorithms to further analyze the data; [0052] update any probability tables; [0053] calculate or solve statistical or probabilistic causality model; [0054] determine whether a decision or direction has been reached; [0055] if not, identify additional tests or data required; [0056] report to AI Manager; and [0057] wait for further instructions or data from AI Manager until a resolution has been reached.

[0062] The system comprises comparing real time data to statistical and/or historical profiles of the process or a simulated profile of the process, taking into account operational variance and thereby identifying deviations. The Status Agent tracks the progress and the specific states of the process. Pattern recognition, drift from the operational envelope, and metrics of the deviation are in a classifier to identify probable diagnostic agents to trigger including a parameter tuning agent. The AI Manager triggers the appropriate diagnostic agents and receives the results. Diagnostic Agents with causal process-specific PGNs identify probable causes for the deviation and their likelihood.

[0089] The primary role of the Status agent is to identify any potential variation or deviation from normal or predicted operation occurring such as an external disturbance or a change in process conditions or parameters. [0090] Consists of a mechanism to detect deviation from normal, ideal or predicted operation, a PGM based state model of the process, an operational envelop analysis means and pattern recognition means and a classifier to triggers the appropriate diagnostic and Control Agents and a mechanism to update inherent PGMs via machine learning techniques if required. [0091] Monitors and identifies between the real-time data and historical data, model predictions. [0092] It identifies whether variations significantly deviate from normal operation and initiates tests to identify potential sources or categories of sources for the variation and sets the priorities for investigation.

Specifically, Watson teaches generating one or more recommended actions to reduce or eliminate at least one of the one or more causes of the deviation of the model-based process controller; and triggering at least one of the one or more recommended actions to reclaim at least some of the identified deviation of the model-based process controller in controlling the industrial process [see Fig. 10].
[0179] The primary role of a Control Agent is to evaluate & recommends appropriate control action based on diagnostic results and input from Optimization and Diagnostic Agent(s). It typically uses using a probabilistic decision net that takes into account the risk associated with control action. See FIG. 10.

[0181] For example, gas interference may result in some fluid pound that may or not be within allowable rod stress limits. The Fatigue Monitoring Agent will quantify the fatigue being experienced by the rod string and its impact on the MTBF. The persistence of the conditions, the severity and external conditions may dictate singular or multiple courses of actions. In the event of multiple courses of action or condition that have not been previously encountered, the Control Agent may trigger an Optimization Agent to access and recommend the best strategy.

[0182] The severity of the fatigue, probability of failure, cost of repair, control options to reduce fatigue and the opportunity cost of lost production or the value of increased production would factored into a PGN decision net based on risk and opportunity to evaluate the course of action. A possible configuration for a PGN is shown in FIG. 11. This agent integrates the results of the various Diagnostic Agents and make control direction decisions. It may also alert the operator to design issues or potential mitigates such as reducing the pumping speed. The Control Agent is a learning agent for learning the best control action for various conditions from the recommendation of Optimization Agents and the success of earlier recommendations.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method of Boettcher with the steps of generating one or more recommended actions to reduce or eliminate at least one of the one or more causes of the deviation of the model-based process controller; and triggering at least one of the one or more recommended actions to reclaim at least some of the identified deviation of the model-based process controller in controlling the industrial process of Watson.  The motivation for doing so would has been to reduce or eliminate the one or more causes of the loss of effectiveness of the model-based process controller without required highly skilled and knowledgeable operator.  Thus reduce operating cost and improve performance.
Regarding claim 3, Watson teaches  one or more of the models of the model- based process controller are configured to model how one or more controlled variables (CV) [dependent variables] of the industrial process will respond to changes to one or more manipulated variables (MV) [independent variables] manipulated by the model-based process controller and/or one or more disturbance variables (DV) [Para. 0030, 0045, 0061].
Regarding claim 4, Boettcher teaches displaying one or more of the recommended actions on a graphical display for a user [Para. 0182; see also Fig. 10].
Regarding claim 11, Boettcher teaches identifying a model mismatch where a model of the model-based process controller no longer matches the industrial process as one of the one or more causes of the identified loss of effectiveness of the model-based process controller [Para. 0032 - The fault event may indicate that the predictive model has changed and may include the predetermined statistical likelihood that the null hypothesis was properly rejected; Para. 0055 - AM&V layer 212 may compare a model-predicted output with an actual output from building subsystems 228 to determine an accuracy of the model].
Regarding claim 14, Boettcher teaches identifying one or more misconfigurations of the model-based process controller as one of the one or more causes of the identified loss of effectiveness of the model-based process controller [Para. 0070 - The model error of equipment models 316 may be correlated for any of a variety of reasons including, for example, missing variables from the model form, system inertia, misspecification of the model form, and pure correlated errors, among others].
Regarding claim 15, Boettcher teaches identifying a root cause of the identified loss of effectiveness of the model-based process controller [Para. 0083 - equipment is optimizing inefficiently (e.g., due to the equipment model no longer accurately predicting the performance of the equipment)… a detected fault indicates that the equipment is controlling poorly].
Regarding claim 16, it is directed to instruction to implement the method of steps as set forth in claim 2.  Therefore, it is rejected on the same basis as set forth hereinabove.
Regarding claim 17, Watson teaches the at least one processing device is configured to trigger at least one of the one or more recommended actions based at least in part on user input received from the user [Para. 0182].
Regarding claim 20, it is directed to a system to implement the method of steps as set forth in claim 2.  Therefore, it is rejected on the same basis as set forth hereinabove.

Claims 5-10, 12, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher/Watson as applied to claim 1 or 16 above, and further in view of Strohmenger et al. US Pub. No. 2016/0274552 (“Strohmenger”).
Regarding claim 5, Boettcher teaches the system configured to optimize performance (e.g., efficiency, energy use, comfort, or safety) based on inputs received.  Boettcher/Watson does not explicitly teach identifying one or more impacts of the identified loss of effectiveness of the model-based process controller in controlling the industrial process.
Strohmenger teaches systems, methods, and techniques of the disclosed subject matter that relate to the use of data analysis (e.g., big data analysis) in a cloud platform to facilitate cloud-based control of an industrial automation system(s) to enhance control and performance of the industrial automation system(s).  Specifically, Strohmenger teaches identifying one or more impacts of the current model-based process controller in controlling the industrial process.
[0079] As another example, based at least in part on a data analysis of collected data (e.g., including data from an extrinsic data source 310), the analytics management component 326 can determine a correlation between an external event, such as unusually high product inventory levels for a particular product in a chain of stores that were identified in recently obtained product inventory data, and an order for the particular product that is scheduled to be serviced using a set of industrial devices 314 associated with an industrial process 316 of the industrial automation system 306 used to produce the particular product. Further, based at least in part on the determined correlation, the analytics management component 326 can determine that servicing the order will result in unnecessarily producing more of the particular product and negatively impacting (e.g., reducing) the amount of revenue generated by the customer associated with the industrial facility. In response to these determinations, the analytics management component 326 can determine a different order for a different product that can and should be serviced using the set of industrial devices 314 instead of the order, and can generate a notification, a recommendation, and/or an instruction that can notify a user of the problems (e.g., undesirably high product inventory levels for the particular product, reduced revenue) associated with servicing the order, recommend running (e.g., servicing) the different order using the set of industrial devices 314 instead of the order, and/or instructing that the different order be serviced on the set of industrial devices 314 instead of the order. The analytics management component 326 can transmit the notification, recommendation, and/or instruction to the user (e.g., via the communication device 328), the cloud-based industrial controller 302, and/or the industrial automation system 306 for consideration and/or action (e.g., implementation, execution) by the user, cloud-based industrial controller 302, and/or industrial automation system 306.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method of  Boettcher/Watson with the steps of identifying one or more impacts of the current model-based process controller in controlling the industrial process of Strohmenger.  The motivation for doing so would have been to improve the usability of the system by providing the operator the ability to view the benefit of regaining the effectiveness of the model-based process controller.
Regarding claim 6, Strohmenger teaches quantifying one or more of the identified impacts [Para. 0079 – reduce amount of revenue generated].
Regarding claim 7, Boettcher/Watson in view Strohmenger teaches identifying an estimated excess material usage of the industrial process resulting from the identified loss of effectiveness of the model-based process controller in controlling the industrial process as one of the one or more quantified impacts [Para. 0079 of Strohmenger - unusually high product inventory levels].
Regarding claim 8, Strohmenger teaches 
[0085] In some implementations, the analytics component 324 can monitor and track operations of the industrial automation system(s) 306 over time, and collect and store data (e.g., via the collection component 308 and data store 312, respectively) relating to such monitoring and tracking. The analytics management component 326 can analyze the data to generate pertinent analysis results that can facilitate improving operation of the industrial automation system 306. Based at least in part on the results of the data analysis, the analytics management component 326 can determine respective baselines (e.g., performance baselines or guidelines) for respective variables associated with the industrial automation system 306 that can indicate suitable (e.g., optimal, acceptable, preferred) operation of the industrial automation system 306, or portion thereof. The defined analytics criteria can indicate or specify a defined threshold level of suitability or acceptability that can be applied to a baseline (e.g., performance baseline) by the analytics management component 326. The analytics management component 326 can set the respective baselines for the respective variables, wherein the respective baselines can be used as respective guidelines for satisfying (e.g., achieving) a desired production goal(s) (e.g., desirably high or efficient production output) for the industrial automation system 306, in accordance with defined operation criteria. The variables can be or can relate to, for example, a configuration of an industrial asset (e.g., 314, 316, 318) or network-related device, operational variable (e.g., speed of a conveyor), a production output(s), material inventory level, raw material cost, energy cost, employee behavior (e.g., amount or quality of work performed, attentiveness or focus on work tasks), or other variables. Based at least in part on the results of the data analysis, the analytics management component 326 also can determine respective impacts (e.g., negative impacts, positive impacts) of the respective variables on the operation of the industrial automation system 306, and can use these determined respective impacts of the respective variables to facilitate maintaining the respective baselines and satisfying the desired production goal(s).
Therefore, Boettcher/Watson in view Strohmenger teaches estimated excess energy usage of the industrial process resulting from the identified loss of effectiveness of the model-based process controller in controlling the industrial process as one of the one or more quantified impacts.
Regarding claim 9, Boettcher/Watson in view Strohmenger teaches identifying an estimated reduction in production of the industrial process resulting from the identified loss of effectiveness of the model-based process controller in controlling the industrial process as one of the one or more quantified impacts [see discussion in claim 8 – a production output].
Regarding claim 10, Boettcher/Watson in view Strohmenger teaches identifying an estimated economic loss resulting from the identified loss of effectiveness of the model-based process controller in controlling the industrial process as one of the one or more quantified impacts [see Para. 0079 of Strohmenger – reduce revenue].
Regarding claim 12, Boettcher/Watson in view Strohmenger teaches identifying an operator behavior as one of the one or more causes of the identified loss of effectiveness of the model-based process controller [Para. 0085 of Strohmenger - employee behavior (e.g., amount or quality of work performed, attentiveness or focus on work tasks)].
Regarding claims 18 and 19, see claims 5 and 6.

Allowable Subject Matter
Claims 13, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 13 and 21 are considered allowable since, when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of subject matter specified in the dependent claim(s)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2009/0112335 to Mehta et al. teaches a system architecture for a next generation intelligent control system, some of the components of which may include: automatic and independent identification and monitoring algorithms, such as in the online controller; secure and reliable messaging and communication for model and information exchange; a well managed real-time database for storing and retrieving the learned process information; support for automatic learning in the system configuration environment and database; and an easy-to-use and flexible GUI application that provides an insight into the results and recommendations of the embedded intelligence in a consolidated fashion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115